
	
		I
		112th CONGRESS
		1st Session
		H. R. 655
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To honor Susan B. Anthony by celebrating her legacy on
		  the third Monday in February.
	
	
		1.Short TitleThis Act may be cited as the
			 Susan B. Anthony Birthday Act.
		2.FindingsCongress finds the following:
			(1)Susan Brownell
			 Anthony created the first women’s movement in the United States and led that
			 movement for more than 50 years.
			(2)Born in South
			 Adams, Massachusetts, on February 15, 1820, Susan B. Anthony met Elizabeth Cady
			 Stanton in 1851 and attended her first women’s rights convention in Syracuse in
			 1852, where she joined the fight to get women the right to vote, arguing that
			 the right women needed above every other . . . was the right of
			 suffrage.
			(3)The first proposal
			 for women’s suffrage was presented to Congress in 1868.
			(4)Susan B. Anthony
			 appeared before every Congress from 1869 to 1906 to ask for passage of a
			 suffrage amendment.
			(5)Susan B. Anthony
			 served as the president of the National Woman Suffrage Association from 1892
			 until 1900.
			(6)Designated then as
			 the 16th amendment, the first formal women’s suffrage amendment to the
			 Constitution of the United States was introduced in January 1878 and stated,
			 The right of citizens to vote shall not be abridged by the United States
			 or by any State on account of sex.. This same amendment was introduced
			 in every session of Congress for the next 41 years.
			(7)Before her death
			 on March 13, 1906, Susan B. Anthony’s last public words were Failure is
			 impossible..
			(8)On May 21, 1919,
			 the House of Representatives passed the 19th Amendment, and 2 weeks later, the
			 Senate followed.
			(9)On August 18,
			 1920, when Tennessee became the 36th State to ratify the amendment, the
			 amendment passed its final hurdle of obtaining the agreement of three-fourths
			 of the States. Secretary of State Bainbridge Colby certified the ratification
			 on August 26, 1920.
			(10)The text of the
			 19th Amendment is: The right of citizens of the United States to vote
			 shall not be denied or abridged by the United States or by any State on account
			 of sex. Congress shall have power to enforce this article by appropriate
			 legislation..
			(11)In 1921, a marble
			 statue of Susan B. Anthony and her women’s rights colleagues, Lucretia Mott and
			 Elizabeth Cady Stanton, was dedicated in the United States Capitol.
			(12)Susan B.
			 Anthony’s picture has appeared on two postage stamps, the 3-cent purple stamp
			 issued in 1936 and the 50-cent deeper purple stamp issued in 1955.
			(13)Susan B.
			 Anthony’s home in Rochester, New York, has been a National Historic Landmark
			 since 1966.
			(14)In 1979, Susan B.
			 Anthony was honored by having her image placed on a dollar coin.
			(15)No Federal
			 holiday celebrates the birthday of a woman.
			3.Celebrating Susan
			 B. Anthony’s legacy on the third Monday in FebruarySection 6103(a) of title 5, United States
			 Code, is amended by striking the third Monday in February and
			 inserting the third Monday in February, on which day the Nation shall
			 also celebrate the legacy of Susan B. Anthony.
		
